 In the Matter of SOUTHLAND PAPER MILLS, INC., EMPLOYERandLODGE1808, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase Nos. 16RC--157 through 16-RC-16O.-Decided January 27,1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidation thereof wasordered and a hearing held before a hearing officer of the NationalLabor Relations Board.The hearing officer's rulings made at thebearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The determination of representatives :The Petitioner seeks four separate units consisting of pipe fitters,carpenters, blacksmiths, and trainmen.The Employer does not con-test the appropriateness of these units.The Intervenor contends thatthey are inappropriate, as they are not true craft groups, and as thereis an interchange of employees between these groups and the produc-IThe hearing officer properly permitted the International Brotherhood of Pulp, Sulphiteand Paper Mill Workers,AFL, to intervene,on the basis of a contract between it andthe Employer which expired July 1, 1948.None of the parties assert that the currentcontractis a bar to this proceeding.'Chairman Herzog andMembersReynolds and Gray.81 N. L. R. B., No. 57.330 SOUTHLANDPAPER MILLS,INC.331tion and maintenancedepartments?It movesthat the Boarddismissthe petitionbecause ofthe history at the Employer'splant of bargain-ing on a plant-widebasis.For the reasons hereinafterstated, themotion isdenied.While the record is not entirelyclear as tothe details of the bar-gaining history at the Employer's plant, it appears that in 1940 theIntervenor was recognized as bargaining representativeof a pro-duction and maintenance unit excluding, among other job classifica-tions,the pipe fitters.The pipe fitters were represented by anotherlabor organizationuntil 1943, when they became a part of the pro-duction and maintenance unit; since that time, they have been rep-resented by the Intervenor.The Intervenoralsowas certified asbargaining representative of a unit of switch engine engineers, switch-men and firemen, and section crew employees.The Employer and the Petitioner agree that the units here soughtby the Petitioner are composed of skilled employees.The Intervenorappears to agree, except as to the blacksmith and his helper.As black-smiths have been historically recognized as a craft group,3 and as therecord contains no substantial evidence to indicate that the blacksmithand his helper here in question do not exercise the customary skills ofthis craft, we find that they may constitute a separate appropriate unit.Under all the circumstances, we find that the units here sought by thePetitioner are craft groups which may appropriately be severed fromthe existing plant-wide unit, despite the history of bargaining on aplant-wide basis.4We shall make no final unit determination at this time, but shalldirect that a separate election by secret ballot be held among the em-ployees in each of the following groups, including helpers and leadmen,5 but excluding all supervisors as defined in the Act. In eachgroup, if a majority of those voting select the Petitioner, they willbe taken to have indicated their desire to constitute a separate bar-gaining unit.2The record discloses that this interchange takes place only when there is a vacancyfor a helper in a craft group.Upon such occasions,production employees may apply forthe helper's position.8Matter of Reynolds MetalsCo , 70 N L R. B 1338.4Matter of B. F. Goodrich Chemical Co.,75 N. L. R. B. 1142(pipe fitters);Matter ofGulf Oil Corporation,77N. L. R. B.308 (carpenters);Matter of The Eagle-Picher Miningand SmeltingCo, 71 N. L. R. B 1337 (trainmen). Board Member Gray would not directan election for the trainmen's group,because in his opinion the trainmen do not constitutea craft on the basis of the iccord in this case.'The record discloses that there is a lead man with the pipe fitters and one with thecarpenters.These lead men spend 90 percent of their time performing physical labor.Upon the entire record in the case, we find they are not supervisors within the meaningof the Act. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.All pipe fitters.2.All carpenters.3.Alltrainmen.4.All blacksmiths.DIRECTIONS OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the voting groups described in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Elections, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by Lodge 1808, International Association of Machinists, or byInternational Brotherhood of Pulp, Sulphite and Paper Mill `Yorkers,AFL, or by neither.